Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response to election restriction submitted on March 29, 2022 is acknowledged by the examiner. Applicant elected with traverse Group of invention I, claims 1 and 3 – 6. Further, Applicant traverses the restriction on the basis that the Examiner introduced a reference by Jo and a reference titled “conductivity and resistivity of aluminum & alloys”. The Examiner then concludes, “[t]hus, the corresponding technical features are not the inventor’s own contribution to the art. Therefore, there is no special corresponding technical feature or unity of invention between the claimed Groups. Restriction is appropriate.” The Examiner failed to explain why Group I and Group II do not satisfy the requirements of 37 CER 1.475(b).
In response, the examiner submits that in the requirement for restriction there was provided clear explanation as why Group I and Group II do not satisfy said requirements. Jo et al. US 20160105952 Al (JO) teaches a graphene/aluminum composite wire having a conductivity of up to 10.sup.8 S/cm., and an elasticity of 0.1 GPa to 1,000 GPa. The examiner provides the publication “Conductivity and resistivity of aluminum & alloys as evidence that wires having conductivity in the range of 10.sup7 S/cm have a corresponding IACS % conductivity of 65 %. Therefore, wires having a conductivity of 10sup.8 S/cm will meet the required 75 %. As to the tensile strength, this is considered inherent to Jo’s wires. Thus, the corresponding technical features are not the inventor’s own contribution to the art. Therefore, there is no special corresponding technical feature or unity of invention between the claimed Groups. Restriction is appropriate and it is FINAL. Claims 7 and 8 are withdrawn from further consideration subject to restriction requirement. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Yang et al. CN 103943170 A (Yang) in view of Wei et al. CN 108396346 A (Wei) and further in view of Liu CN 103887013 A (Liu). Translation by the International Search Authority is used herein as equivalent English translation of the CN patents.  
  Considering claims 1 and 3 - 6, Yang discloses a preparation method for a highly conductive graphene copper/aluminum composite wire (description, paragraphs [0007] to [0017]), comprising: preparation of a copper plating solution, comprising: dissolving copper sulfate in water, in which sulfuric acid, a surfactant and hydrochloric acid are added in turns and evenly stirred, thereby obtaining the copper plating solution, and in the copper plating solution, a copper sulfate concentration being 150-250 g/L, a sulfuric acid concentration being 40-110 g/L, a chloride ion concentration being 50-120 ppm, and a surfactant concentration being 0.1-2 g/L; preparation of an electroplating solution, comprising: wetting graphene nano-sheets with a small amount of the prepared copper plating solution, sonicating the same, and then adding the same into to the remaining copper plating solution, wherein a concentration of the graphene nano-sheets is 0.01-4 g/ L, which is sufficiently stirred to obtain the electroplating solution containing the graphene nano-sheets; and electroplating, comprising: using a phosphor copper sheet as an anode, using either a treated copper or aluminum wire as a cathode, placing the copper or aluminum wire in the electroplating solution with an adjustment temperature of 10-40°C, and current density of 0.5-16 Ndm2, for electroplating under a stirring condition for 1-120 min, and forming a copper-graphene complex phase on a surface of the copper or aluminum wire, so as to obtain a conductive wire core in a core-sheath structure having the copper or the aluminum as the core and having the copper-graphene complex phase as the sheath.
Moreover, Yang does not specifically recognize that a conductive wire may also be made of an aluminum alloy; an electrodeposition method is pulse electrodeposition; an obtained graphene copper/aluminum composite wire is stretched at a high temperature, and the obtained wire has a diameter of 0.8 mm to 1.4 mm; and (4) in a nitrogen atmosphere, the obtained graphene copper/aluminum composite wire is annealed. However, Wei discloses (see description, paragraphs [0006] to [0022]) that: in the process of electroplating, sinusoidal pulses are used, such that a graphene copper plating structure in a graphene copper/steel composite material is smaller and more uniform. Further, Wei discloses (see description, paragraphs [0007) to [0014)) that: 1) graphene oxide is wrapped in a copper material; 2) the copper material is step-by-step stretched to form a conductive wire; 3) the conductive wire is annealed at a temperature of l00°C - 1000°C; and nitrogen protection is used during an annealing process. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Wei’s sinusoidal pulses for the electrodeposition step when it is desired to form a graphene copper plating structure in a graphene copper/steel composite material is smaller and more uniform. Further, additional the claimed steps, such as using aluminum alloy, and use of nitrogen are common general knowledge in the art, as disclosed by Liu and Jo. 

As to the additional step in claim 4, these are disclosed by Wei at (description, paragraph [0022]), and the same effect is achieved. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786